                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Anthony J. Rankine,                         JUDGMENT IN CASE

             Plaintiff(s),                         5:20-cv-00049-KDB-DCK

                  vs.

       James Michael Page, et al

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 4, 2021 Order.




                                               March 4, 2021




      Case 5:20-cv-00049-KDB-DCK Document 8 Filed 03/04/21 Page 1 of 1
